Citation Nr: 0702528	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensable disability rating for service-
connected sinusitis.

2.  Entitlement to a higher disability rating for service-
connected tension headaches, in excess of 0 percent prior to 
April 28, 2005, and in excess of 10 percent from April 28, 
2005, forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 2000 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that granted service connection for sinusitis 
and tensions headaches and assigned a noncompensable 
disability rating to both claims, effective from February 21, 
2003.  In a July 2005 rating decision, the RO increased the 
disability rating for tension headaches to 10 percent, 
effective April 28, 2005.  

In May 2003, jurisdiction of the matter was transferred from 
the RO in Little Rock, Arkansas, to the RO in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by complaints of 
sinus congestion, diagnoses of sinusitis and rhinosinusitis 
with no x-ray evidence of sinusitis, and no evidence of 
sinusitis episodes requiring bed rest and treatment by a 
physician.

2.  The veteran's tension headaches are not manifested by 
characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Codes 6510 (2006).

2.  The criteria for a rating for service-connected tension 
headaches, in excess of 0 percent prior to April 28, 2005, 
and in excess of 10 percent from April 28, 2005, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8199-8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO, which would include that in her possession.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2004 notice letter was subsequently considered by the RO in 
the March 2005 statement of the case and May 2005 and July 
2005 supplemental statements of the case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in July 2003 and December 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claims on the merits.


II.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

A.  Sinusitis

The veteran is currently assigned a noncompensable rating 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6510.  

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), sinusitis detected by x-ray only, 
warrants a 0 percent rating.  One or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 10 percent rating.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Upon review of the record, the Board finds that the veteran 
is not entitled to a compensable rating under Diagnostic Code 
6510.  While she has numerous complaints of sinus congestion 
and some findings of sinusitis, there is no x-ray evidence of 
sinusitis.  The service medical records only showed treatment 
of sinusitis with no x-rays performed.  In a July 2003 VA 
examination, the veteran was diagnosed as having chronic 
sinusitis, normal current examination with no significant 
disability.  The examiner noted that the veteran had a 
history of sinusitis over the last few years with no x-rays 
and physical examination showed no tenderness about the head 
or the face to palpation.  The VA examiner ordered x-rays 
following the examination, which showed no acute or chronic 
sinusitis and an essentially normal study.  

Additionally, even if there was x-ray confirmation of 
sinusitis, there is no evidence of sinusitis episodes 
requiring bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Code 6510, Note.  Although VA 
medical treatment records from 2003 to 2005 show that the 
veteran complained of congestion and was diagnosed as having 
sinusitis or rhinosinusitis, there is no evidence of record 
showing that the veteran's sinusitis causes incapacitation.  
In September and November 2004 and January 2005, she was 
treated for sinus congestion, nasal airway obstruction, and 
rhinorrhea.  VA treatment records from April 2005 show that 
she complained of a sinus infection with yellow and green 
drainage and headaches.  She was diagnosed as having 
pharyngitis and prescribed antibiotics.  Although during the 
July 2003 VA examination the veteran stated that she would 
have six sinus infections per year, the objective medical 
evidence of record did not support this statement.  The 
record does show that the veteran has complained of sinus 
congestion, however, such complaints have not been 
characterized by headaches, pain, and purulent discharge or 
crusting, aside from the single episode in April 2005.

For the reasons stated above, the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's sinusitis.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Tension headaches

The veteran is currently assigned a 10 percent disability 
rating for tension headaches under Diagnostic Code 8199-8100, 
as analogous to migraine headaches.

Under the rating criteria for migraines, those with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  The maximum schedular rating of 50 percent 
is warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.  38 C.F.R. § 124a, Diagnostic Code 
8100.

The veteran was afforded a VA examination in July 2003.  The 
claims file was reviewed.  At that time, she complained of 
having headaches approximately twice a month, lasting for 
approximately a day with no increasing frequency or severity 
and with no associated nausea, vomiting or light sensitivity.  
She described them as dull and achy.  She was diagnosed as 
having headaches, probably tension in character with minimal 
disability and no progression.

In December 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having headaches about 2 to 3 times 
per month that last 1 to 2 days, relieved by resting or 
sleeping.  Her associated symptoms included light 
sensitivity, nausea, diplopia, and blurred vision.  The 
veteran was diagnosed as having tension headaches averaging 2 
to 3 per month lasting 1 to 2 days with mild disability.  

VA medical treatment records show treatment for headaches in 
April 2005, when the veteran reported that for the past 3 to 
4 years she had been experiencing headaches on various parts 
of her head, pressure in type, with variable intensity and 
with variable duration, lasting from hours to 1 to 2 days.  
She sometimes had associated dizziness and nausea without 
vomiting and no worsening of her usual sensitivity to light.  
The veteran reported that the headaches had occurred 
practically every day for the past few months.  The veteran 
was diagnosed as having chronic headaches.

Following review of the entire claims folder, the Board finds 
that the requirements for a rating in excess of 0 percent 
prior to April 28, 2005, and in excess of 10 percent from 
April 28, 2005 forward, for the veteran's tension headaches 
are not met.  Although the veteran described her symptoms as 
light sensitivity, nausea, diplopia, and blurred vision 
during the December 2004 examination, the examiner 
characterized her headache condition as only a mild 
disability.  The veteran described having headaches 
practically every day in April 2005 and stated that her 
symptoms sometimes included dizziness, nausea without 
vomiting and sensitivity to light.  A review of all the 
medical records does not show that her headaches are 
productive of prostrating attacks.  In fact, in the July 2005 
rating decision, the RO explained that an increased rating 
was granted as the veteran's headaches appeared to be worse; 
however, since the record did not show prostrating attacks, a 
30 percent rating was not warranted.  The Board agrees with 
the RO's decision.  As there is no evidence of prostrating 
attacks of record, a higher rating is not warranted for any 
time during the appellate period.  

For the reasons stated above, the preponderance of the 
evidence is against the assignment of a higher rating for the 
veteran's tension headaches.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Extraschedular Analysis

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of her sinusitis or tension headaches.  In 
addition, the veteran is enrolled in school and there is no 
evidence that her service-connected disabilities interfered 
with her attendance; the record does not show that she has 
any symptoms outside of the rating criteria for which she is 
not being compensated.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an initial compensable disability rating for 
service-connected sinusitis is denied.

Entitlement to a higher disability rating for service-
connected tension headaches, in excess of 0 percent prior to 
April 28, 2005, and in excess of 10 percent from April 28, 
2005, forward, is denied.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


